DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 January 2022 has been entered.
 

Status of Claims
Responsive to the amendment filed 5 January 2022, claims 47, 52, and 54 are amended.  Claims 48 and 58 are cancelled.  Claims 47, 49-52, and 54-57 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 5 January 2022, no rejections are made, responsive to the changes to applicant’s claims.  

Allowable Subject Matter
Claims 47, 49-52, and 54-57 are allowed.

The following is an examiner’s statement of reasons for allowance: responsive to the amendment, and applicant’s arguments, the claimed apparatus would not have been obvious over the prior art. 
In the Remarks filed 5 January 2022 Applicant argues that the claims are not indefinite.  In response to the amendments, the indefiniteness rejection is withdrawn.  
Applicant argues in general that Wilkening does not teach an apparatus wherein there is a control unit that is configured to process the image for determining a geometric characteristic and also operable for controlling at least one of the solidifying device or deflector unit.  The examiner notes here that the disclosure of Wilkening does clearly describe two separate apparatuses for each of the test pattern imaging/solidification device and the calibration/image processing device (see col. 2, col. 3, and Fig. 1a and 1b of Wilkening).  
Applicant argues further that the arrangement of the camera in order to capture at least one image through the deflection device would not be possible, since Wilkening discloses that the test pattern can be evaluated in an apparatus different from that producing the test pattern.  Applicant further argues that the disclosure of the prior art in col. 1 of Wilkening does not refer to an image capture via a deflection device as would be understood by the skilled artisan, but merely to using a mirror.  Therefore applicant argues that the image captured via the deflection device is not taught or suggested by Wilkening.  
In this case, Wilkening does not teach an arrangement as claimed.  The prior art potion of Wilkening as cited (col. 1) teaches a calibration is done by measuring the laser itself via a mirror,  and this is not the same as the deflection device.  Further, Wilkening prefers that the test pattern is made via one apparatus, while the second apparatus is centrally located and performs image processing 
When all of the evidence is considered as a whole, evidence of nonobviousness outweighs evidence of obviousness.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734